Citation Nr: 0932520	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1964 to February 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In statements, dated in September 2007, the Veteran raised 
claims for increased disability ratings for peripheral 
neuropathy of the upper and lower extremities.  These claims 
are referred to the RO for appropriate consideration.

In January 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  For the period prior to October 4, 2008, posttraumatic 
stress disorder was not shown to be productive of a 
disability picture that equated to occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

2.  For the period from October 4, 2008, posttraumatic stress 
disorder is shown to be productive of occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood. 




CONCLUSIONS OF LAW

1.  For the period prior to October 4, 2008, the criteria for 
an initial rating higher than 50 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  For the period from October 4, 2008, the criteria for a 
70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Pursuant to the January 2008 Board 
remand, the RO obtained the Veteran's Social Security 
Administration (SSA) records, and the Veteran's VA 
vocational rehabilitation file with his claims folder.  The 
RO also asked the Veteran to either submit or authorize VA 
to obtain the psychiatric records from Kaiser Permanente.  
The RO has obtained records relevant to the claim as 
identified by the Veteran and has afforded the Veteran VA 
examinations.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


Factual Background

In a rating decision in July 2003, the RO granted service 
connection for posttraumatic stress disorder (PTSD), and 
assigned a disability rating of 30 percent effective 
September 16, 2002.  The Veteran disagreed with the decision 
and this appeal ensued.  

By a rating decision in May 2007, the RO increased the 
Veteran's disability rating to 50 percent effective September 
16, 2002.    

VA treatment records disclose that on a mental health 
evaluation in July 2002, the Veteran reported difficulty with 
the previous sale of his business and feeling overwhelmed.  
He complained of being quick to anger and dysphoria.  He 
related feeling depressed although he denied suicidal 
ideation and intent.  The Veteran complained of inability to 
sleep due to back pain.  The Veteran was oriented, his 
concentration, speech and motor behavior were within normal 
limits.  He had good eye contact.  His mood was mildly 
dysphoric and his affect was appropriate.  Remote and recent 
memory was intact.  The Veteran had good insight and 
judgment.  The diagnosis was dysthymia, provisional, rule out 
adjustment disorder with depression.  His Global Assessment 
of Functioning (GAF) score was 70.  The Veteran was referred 
for stress and anger management classes.  

On VA readjustment counseling assessment in February 2003, 
the Veteran complained of feeling edgy all the time.  He had 
a low tolerance of other people.  The Veteran related having 
a business for 15 years, but he sold it due to physical and 
emotional problems.  He described an incident prior to 
retiring when he lost his temper and threw a cup of coffee at 
an employee.  The Veteran had been married for 38 years and 
had 3 children.  He stated that he had become isolative and 
had no close friends, only his brother.  The Veteran endorsed 
anger, irritability, flashbacks, recurring dreams, trouble 
concentrating, avoidance, isolation, difficulty making 
decisions, sleep problems, memory problems, hypervigilence, 
startle response, depression and anxiety with occasional 
panic attacks.  The clinician diagnosed with PTSD, delayed 
onset, recurrent major depression disorder, sleep 
disturbance, phase of life problem (early retirement) and 
physical disabilities.  His GAF score was 60, moderate.  

On VA medical evaluation in November 2002, the Veteran 
complained of depression, reduced motivation and anger.  He 
also related feelings of hopelessness and worthlessness due 
to unemployability.  The Veteran stated that he hardly slept, 
but denied nightmares, flashbacks, hypervigilence or being 
hyperstartled.  The Veteran denied a history of psychiatric 
hospitalizations, although he related past psychiatric 
treatment.  The Veteran lived with his wife.  He described 
himself as a social drinker.  The Veteran was clean, groomed, 
cooperative and with good eye contact.  He was alert and 
oriented.  The Veteran was agitated and easily irritable.  
Affect was flat.  He denied suicidal or homicidal ideation.  
Thought process was linear and his mood was good.  The 
clinician diagnosed major depressive disorder, recurrent, 
rule out PTSD and rule out malingering due to financial 
pressures.  The assigned GAF score was 60.  

March 2003 outpatient treatment notes reflect that the 
Veteran reported having no employment offers.  The Veteran 
reported occasional thoughts of suicide with no plan, 
diminished interest and concentration, feeling depressed, low 
energy, survivor's guilt related to Vietnam, and being easily 
startled.  His eye contact was fair, speech was spontaneous 
and overproductive, but not pressured.  His affect was 
irritable.  Thought process was linear and logical.  Thinking 
was abstract.  Insight was fair and judgment was good.  The 
Veteran was oriented.  His GAF score was 60.  

An April 2003 psychiatric examination for the Department of 
Social Services, recorded findings of mild depression and 
anxiety, mild PTSD in remission, and episodic alcohol abuse.  
The examiner assigned a GAF score of 70.  A May 2003 SSA 
mental residual functional capacity assessment essentially 
found marked limited capacity to perform activities within a 
schedule, work in coordination with or proximity to others, 
complete a normal work day, and interact appropriately with 
the public. 

A VA psychiatric outpatient note in November 2003, contained 
complaints of depression.  The Veteran stated that he spent 
most of his time going for walks with neighbors.  He denied 
suicidal ideation.  Eye contact was fair, his speech was 
spontaneous with a monotone quality.  Affect was restricted.  
The Veteran was described as oriented, coherent and logical.  
He was casually groomed.  The diagnosis was major depressive 
disorder, recurrent, and moderate PTSD.  His GAF score was 
60.  

On private clinical evaluation in May 2003, the Veteran 
complained of difficulty sleeping, nightmares, difficulty 
getting along with others, anger, isolative behavior, and 
flashbacks.  The Veteran stated that his relationship with 
his wife was strained.  He no longer had any hobbies.  He 
reported difficulty maintaining employment after he returned 
home from Vietnam.  The clinician noted that the Veteran's 
mental status was clear in all areas of the examination; 
mood/affect, speech, thought process, thought content, 
behavior and cognition.  He was diagnosed with PTSD and 
assigned a GAF score of 55.  

VA mental health treatment notes in February 2004, reflect 
complaints of depression, irritability, and anger, along with 
a GAF score of 65.  In August 2004, a clinician noted normal 
speech, linear thought process, his insight was fair.  The 
Veteran denied delusions.  He was goal oriented.  His GAF 
score was 65.  The clinician noted that the Veteran appeared 
to have a life cycle adjustment to retirement and chronic 
disability.  In December 2004, the recorded GAF score was 60.  

On neuropsychological evaluation in April 2005, the Veteran 
provided an employment history of several sales positions 
prior to managing his own business from 1993 to 2001.  At the 
time of the examination, the Veteran was unemployed.  He 
expressed financial difficulties related to the sale of his 
business and problems with the IRS.  The Veteran completed a 
college degree in June 1973.  The Veteran lived with his 
family, and spent time with his wife and immediate family.  
He reported increased isolation.  He had to force himself to 
call other people.  The Veteran complained of depression, 
startle reaction with noises, problems with concentration and 
drowsiness, moderate to severe memory problems, difficulties 
with tolerance and frustration, fatigue, flashbacks, 
irritability, anxiety and sleep difficulty.  

The examiner described the Veteran as alert, oriented, 
casually groomed and dressed.  He was cooperative.  Eye 
contact was within normal limits.  Attention and 
concentration were good.  His speech was spontaneous, with 
normal rate, rhythm and volume.  Affect was mildly restricted 
with a slight dysphoric mood.  Remote memory was intact, but 
testing revealed difficulties.  Thoughts were goal oriented.  
There were no paranoid delusions, withdrawal, suicidal or 
homicidal ideation.  Judgment was fair.  Cognitive function 
was average.  Testing revealed difficulty following complex 
problems in psychomotor speed, sequential, alternated 
attention.  The diagnosis was PTSD, dysthymic disorder and a 
learning disorder.  The examiner noted multiple medical 
problems that would impact employment, specifically hearing 
loss and unstable diabetes.  The examiner opined that PTSD 
resulted in reduced social contact and arguments with others, 
thus work with the general public or close contact with co-
workers was inappropriate.  The Veteran was capable of work 
in some restricted areas related to his background.  
Therefore his employment opportunities were limited by PTSD 
and physical disabilities.  

A vocational rehabilitation note in November 2006, recorded 
complaints of constant anxiety attacks and memory loss.  The 
Veteran was deemed rehabilitated in February 2007.

On VA examination in April 2006, the Veteran complained of 
difficulties sleeping, depression, flashbacks, increased 
nightmares, anger avoidance, hypervigilence, problems with 
concentration, as well as lack of energy, interest and 
initiative.  Although his children did not live in his 
household, the Veteran reported keeping contact with them.  
He socialized very little.  The examiner described the 
Veteran as tense, agitated, guarded, and anxious.  Dress and 
speech were normal and insight and judgment appeared 
adequate.  There was moderate constriction, some flatness of 
affect and some problems with recall.  The Veteran's GAF 
score was 55.  The examiner felt the Veteran was capable of 
working in an isolated work environment with decreased 
contact with others.  

On VA psychiatric examination in October 2008, the Veteran 
complained of nightmares nightly, depression, survivor's 
guilt, irritability, outbursts and road rage, complete 
isolation, crying spells, loss of interest in hobbies or 
pleasurable activities, flashbacks, thoughts of suicide, 
short temper, panic attacks, poor concentration and loss of 
memory.  He related a history of panic attacks, mostly 
triggered when around people of Vietnamese descent.  The 
Veteran denied suicidal or homicidal intentions or plans.  
The Veteran reported having no friends and no social 
activities.  He had been married to his wife since 1965.  He 
stated that his wife and children were tolerant and 
understanding.  He stated that his wife tried to force him to 
attend family functions, but he would decline.  The Veteran 
reported that his PTSD had been the cause of the failing of 
his business, as he could not communicate well with customers 
and took out his anger on employees.  The veteran fired his 
son twice when his son worked for him.

The examiner noted that the Veteran was casually dressed and 
unshaven.  He was guarded, irritable, and agitated.  The 
Veteran was tense throughout the whole interview and paced 
back and forth in the waiting area.  Speech was normal with 
periods of halting due to inability to recall events and 
dates.  Thought process was goal oriented with periods of 
distraction.  Insight was intact and he was oriented as to 
time, place and person.  Thought content was guarded, but not 
delusional.  The Veteran denied hallucinations or delusions.  
The Veteran's attention, memory and concentration were 
impaired.  The examiner noted that the Veteran was 
experiencing hyperactive arousal symptoms and his PTSD 
symptoms were the main reason for his inability to work.  The 
examiner diagnosed PTSD, cognitive impairment, anxiety and 
depression.  The GAF score was 45.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job). 

Analysis

Because of the potential for different rating levels for 
separate period of time based on facts found, the Board will 
address the severity of the psychiatric disorder at discrete 
periods of time since the filing of the claim in this case.

Medical Records Prior to 2005

Medical records prior to and after the February 2003 VA 
evaluation documented symptoms of depression, anger, 
irritability, flashbacks, nightmares, trouble concentrating, 
avoidance, isolation, difficulty making decisions, memory 
problems, hypervigilence, startle response, reduced 
motivation, thoughts of suicide with no plan, diminished 
interest, low energy, survivor guilt, and anxiety with 
occasional panic attacks.  Although the Veteran reported a 
history of past psychiatric treatment, the records are 
negative for psychiatric treatment prior to the period on 
appeal.  Additionally, the Veteran denied a history of 
psychiatric hospitalizations.  The GAF scores, with the 
exception of a GAF score of 55 in May 2003, were in the range 
of 60 to 70.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent rating have been met.  It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, that determines the rating. 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported low 
tolerance and irritability towards co-workers and with people 
in general.  A May 2003 SSA mental residual functional 
capacity assessment essentially found marked limited capacity 
to perform activities within a schedule, work in coordination 
with or proximity to others, complete a normal work day, and 
interact appropriately with the public.  The evidence also 
shows that the Veteran owned and managed his own business for 
15 years, although he apparently had to sell his business due 
to financial difficulties, as well as his mental and physical 
disabilities.  The Veteran was having difficulty adjusting to 
retirement.  He was also having problems with the buyers of 
his business, the IRS, and he had difficulty finding new 
employment.  The Veteran also related feelings of 
hopelessness and worthlessness due to unemployability.  
Socially, while the Veteran described his relationship with 
his wife as strained, he had been married for over 38 years 
and had 3 adult children.  Although the Veteran complained 
that he was increasingly socially isolative and had no close 
friends, he reported that he spent most of his time going for 
walks with neighbors.  It is also apparent that he had a 
close relationship with his brother and maintained a 
relationship with his 3 grown children.

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran's mood was mildly dysphoric 
and his affect was flat.  It was also noted that he was 
agitated and easily irritable.  However, he was alert, 
oriented, his concentration, speech and motor behavior were 
within normal limits.  The Veteran had good eye contact.  
Remote and recent memory was intact.  The Veteran had good 
insight and judgment.  Thought process was linear.  The 
Veteran was described as clean and groomed.  He was 
cooperative.  The Veteran denied delusions, or suicidal or 
homicidal ideation.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Nor do the Veteran's actual 
symptoms approximate such manifestations.

For these reasons on the basis of the medical evidence prior 
to 2005, including GAF scores in the range of 55 to 70, which 
were inconsistent with findings such as severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, were not documented, the Board 
finds that the effect of the symptomatology does not equate 
to or more nearly approximate the criteria of a 70 percent 
rating, that is, occupational and social impairment with 
deficiencies in most areas, such as work or family relations, 
judgment, thinking, or mood.

VA Examination in April 2006 and Contemporaneous Medical 
Records 

Vocational rehabilitation notes recorded complaints of 
constant anxiety attacks and memory loss.  On 
neuropsychological evaluation in April 2005, the Veteran 
complained of depression, startle reaction with noises, 
problems with concentration and drowsiness, moderate to 
severe memory problems, difficulties with tolerance and 
frustration, fatigue, flashbacks, irritability, anxiety and 
difficulty sleeping.  

On VA examination in April 2006, the Veteran complained of 
difficulties sleeping, depression, flashbacks, increased 
nightmares, anger avoidance, hypervigilence, problems with 
concentration, as well as lack of energy, interest and 
initiative.  The Veteran's GAF score was 55, which reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran provided an 
employment history of several sales positions prior to 
managing his own business from 1993 to 2001.  The Veteran 
remained unemployed subsequent to selling his business and 
retiring.  He expressed financial difficulties related to the 
sale of his business and problems with the IRS.  The Veteran 
completed a college degree in June 1973.  Following a 
neuropsychological evaluation in April 2005, the examiner 
noted multiple medical problems that would impact employment, 
specifically hearing loss and unstable diabetes.  The 
examiner opined that PTSD resulted in reduced social contact 
and arguments with others, thus work with the general public 
or close contact with co-workers was inappropriate.  The 
Veteran was capable of work in some restricted areas related 
to his employment background.  Therefore his employment 
opportunities were limited in part by PTSD.  Similarly, the 
VA examiner opined that the Veteran was capable of working in 
an isolated work environment with decreased contact with 
others.  Socially, while he reported increased isolation, he 
indicated that he continued to socialize, although very 
little.  He would force himself to call other people.  The 
Veteran lived with his family, and spent time with his wife 
and immediate family. Although his children did not live in 
his household, the Veteran reported keeping contact with 
them.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran was described as alert, 
oriented, casually groomed and dressed.  He was cooperative.  
Eye contact was within normal limits.  Attention and 
concentration were good.  His speech was spontaneous, with 
normal rate, rhythm and volume.  Thoughts were goal oriented.  
Judgment was fair.  Cognitive function was average.  
Affect was mildly restricted or flat.  His mood was 
dysphoric.  There was moderate constriction.  The Veteran had 
some problems with recall, although remote memory was intact.  
There were no paranoid delusions, withdrawal, suicidal or 
homicidal ideation.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work or family relations, judgment, thinking, 
or mood, that are the equivalent to the symptoms listed in 
the criteria for a 70 percent rating, namely, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

For these reasons, including the GAF score of 55, which is 
inconsistent with findings such as severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, such as no friends or the inability 
to keep a job, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating after 
2005, that is, occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

VA Examination on October 4, 2008 

On VA psychiatric examination in October 2008, the Veteran 
complained of nightmares, depression, survivor's guilt, 
irritability, outbursts and road rage, complete isolation, 
crying spells, loss of interest in hobbies or pleasurable 
activities, flashbacks, thoughts of suicide, short temper, 
panic attacks, poor concentration and loss of memory.  He 
related a history of panic attacks, mostly triggered when 
around people of Vietnamese descent.  The Veteran denied 
suicidal or homicidal intentions or plans.  The GAF score was 
45.  

A GAF score in the range of 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job). 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported having 
no friends and no social activities.  However, he continued 
to be married and had a relationship with his children, whom 
he described as tolerant, supportive and understanding of 
him.  He stated that his wife tried to force him to attend 
family functions, but he would decline.  The Veteran reported 
that his PTSD had been the cause of the failing of his 
business, as he could not communicate well with customers and 
took out his anger on employees.  The VA examiner noted that 
the Veteran was experiencing hyperactive arousal symptoms and 
his PTSD symptoms were the main reason for his inability to 
work.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran was described as casually 
dressed and unshaven.  He was irritable, and agitated.  The 
Veteran was tense throughout the whole interview and paced 
back and forth in the waiting area.  Speech was normal with 
periods of halting due to inability to recall events and 
dates.  Thought process was goal oriented with periods of 
distraction.  Insight was intact and he was oriented as to 
time, place and person.  Thought content was guarded, but not 
delusional.  The Veteran denied hallucinations or delusions.  
The Veteran's attention, memory and concentration were 
impaired.

Based on the above finding, including a GAF score of 45, and 
the examiner's opinion that the Veteran's PTSD symptoms were 
the main reason for the Veteran's inability to work, the 
Board finds that the criteria for a 70 percent rating had 
been met as of the VA examination on October 4, 2008. 

In absence of evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation, or memory loss, 
the criteria for the next higher rating, 100 percent, have 
not demonstrated.  

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of posttraumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture from October 5, 2008, 
based on the evidence of record, more nearly approximated the 
criteria for a 70 percent rating, but not of 100 percent 
rating. 


Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more moderate symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

The Board lastly has considered the entire period since the 
Veteran filed his claim to determine if staged ratings are 
warranted for periods other than those discussed above.  The 
Board finds that the evidence does not support assignment of 
higher ratings during any portion of this appeal.


	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating higher than 50 percent before October 4, 
2008, for posttraumatic stress disorder is denied. 

An initial rating of 70 percent from October 4, 2008, for 
posttraumatic stress disorder is granted, subject to the law 
and regulations, governing the award of monetary benefits.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


